Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on 12/10/21. Claims 1-9, 12-13 and 18-24 are pending in this application. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.     Claim(s) 1-9, 12-13 and 18-24 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by 
Choi et al. (2016/0112839), hereafter referred as Choi.

    With regard to claim 1, Choi teaches  a terminal (10)  performing Bluetooth communication (see 
p[0088] with an apparatus and at least two antennas receiving Bluetooth signal (see p[0133,0222, 
0233 or 0237] the terminal (100) comprising: a communicator (160) configured to receive a Bluetooth 
signal transmitted from the apparatus (102 or 104): a memory (130)  storing instruction; and at least 
one processor (120)  executing the instructions causing the terminal to: calculate a direction of the 
apparatus with the terminal as a reference based on a phase difference between signals received on 

based on the received signal; and simultaneously display (see claim 5), on a display unit, the 
information of the apparatus and the calculated direction of the apparatus (reads on p[0108, 
0192,0205,0206,0219,0220,0223 or 00237], clearly different information can be displayed such a 
status or external device and location).

    With regard to claim 2, Choi further teaches  wherein the terminal performs wireless LAN 
communication with the apparatus in a case where a predetermined condition satisfies (reads 
on fig. 2 and p[0087 and 0089 or 0111, clearly the network wireless network has a distance limit).

      With regard to claim 3, Choi further teaches wherein the predetermined condition is that the 
apparatus displayed with the direction, and the terminal, are within a predetermined 
distance (reads on p[0087,0089,0108,0111,0192,0205,0206,0219,0220,0223 or 00237], clearly 
network wireless network has a threshold as to how far a signal can be detected).

      With regard to claim 4, Choi further teaches wherein the predetermined condition is that a radio 
field intensity of the signal received from the apparatus displayed with the direction becomes greater 
than or equal to a predetermined threshold (reads on [0087,0089,0108,0111,0192,0205,0206, 
0219,0220,0223 or 00237], clearly network wireless network has a threshold as to how far a signal 
can be detected), 

     With regard to claim 5, Choi further teaches wherein the predetermined condition is that the 
apparatus displayed with the direction is located in front of the terminal (reads on 
p[0087,0089,0108,0111,0192,0205,0206,0219,0220,0223 or 00237]).


apparatus displayed with the direction is selected on the terminal (reads fig. 17a and [0087,0089, 
0108, 0111,0192, 0205,0206, 0219,0220,0223 or 00237]).  


      With regard to claim 7, Choi further teaches wherein at least one processor further executing the 
instruction causing the terminal to: in a case where the location direction of the apparatus is not 
detectable based on the received signal, change a display of the retrieval result to be displayed on 
the display unit (reads on fig. 7-22),, clearly if an apparatus is not detected a different display is 
shown).  

    With regard to claim 8, Choi further teaches wherein at least one processor further executing the 
instructions causing the terminal to: in a case where it is determined that the received packet does 
not conform to a predetermined standard of Bluetooth, not display the location direction of the image 
processing apparatus corresponding to the packet (reads on fig. 7-22),, clearly if an apparatus is not 
detected within the standard or range a different display is shown).  
.

     With regard to claim 9, Choi further teaches wherein the packet used to detect the location 
direction of the image processing apparatus conforms to Bluetooth 5.1 standard or newer standards 
(inherently read son p[0088]).

   With regard to claim 12, Choi further teaches wherein the location direction is calculated by 
by detecting an angle of the signal based on a radio wave corresponding to the signal and 
information included in the signal (see p[0079]).

 With regard to claim 13, Choi further teaches wherein the location direction is detected by detecting 
an angle of the signal based on a phase difference between radio waves corresponding to the 
signal, wavelengths of the radio waves, and a distance between at least two antennas (see 
p[0117,0172 ] and claim 5)
    
    With regard to claim 18, Choi further teaches wherein the location direction of the apparatus is 
calculated based on at least any of an angle entering an antenna of the terminal, of a 
radio wave corresponding to the signal, or an angle of the signal transmitted from an antenna of the 
image processing apparatus to the terminal (reads on [0079,0087,0089,0108,0111,0192,0205,0206, 
0219,0220,0223 or 00237]). 

     With regard to claims 19-20, the limitations of claims 19-20 are covered by the limitations of claims 
of claim 1 above.

    With regard to claim 21, Choi further teaches the information of the apparatus is name of the 
Apparatus (p[0256 or 0310]).

    With regard to claim 22, Choi further teaches wherein the terminal simultaneously
displays the information of the apparatus, information of a signal intensity of the received signal, and 
information of the calculated direction of the apparatus (see p[0151,0155,0156,0158 or 0161]).

    With regard to claim 23, Choi further teaches the at least one processor further executing the 
instructions causing the terminal to: calculate a distance between the apparatus and the at least two 
antennas based on the signal intensity of the received signal; and simultaneously display, on the 

calculated direction of the apparatus (reads on p[0108, 0133, 0192,0205,0206,0219,0220,0222,0223, 
0233 or 00237] .

    With regard to claim 24, Choi further teaches wherein the apparatus is an image processing 
apparatus including at least a printing function and a scanning function and wherein the terminal 
transmits print job to the apparatus and/or receives scan data from the apparatus (reads on p[0092, 
0102,0125,0306 or 0358]).

Conclusion 

3..    Applicant’s arguments with respect to claim(s)  have been considered but 
are moot because the new ground of rejection does not rely on any reference applied in the prior 
rejection of record for any teaching or matter specifically challenged in the argument.

4.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office 
action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded 
of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the 

5.     Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner 
can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this 
group is (571) 273-8300.       
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, BennyTieu  can be reached on (571) 272-7490. The fax phone number for the 

organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.			


		
/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
March 5, 2022